                      Exhibit B




Case 5:20-cv-04003-CJW-MAR Document 127-4 Filed 07/26/21 Page 1 of 2
Boyer, Nathaniel

From:                Steven S. Biss <stevenbiss@earthlink.net>
Sent:                Sunday, July 18, 2021 9:44 AM
To:                  Boyer, Nathaniel
Cc:                  Hauser, Kristen; Giudicessi, Michael A.; Klinefeldt, Nicholas A.; Steven S. Biss
Subject:             [EXTERNAL] Re: Anthony III testimony


Nate,

Your proposal is acceptable. Anthony III’s testimony on behalf of NuStar to the questions you asked would be the same
as the testimony he would give in his individual capacity. There is no need to ask the same questions twice.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: 804‐501‐8272
Facsimile 202‐318‐4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
http://linkedin.com/in/steven‐s‐biss‐6517037




        On Jul 18, 2021, at 6:56 AM, Boyer, Nathaniel <Nathaniel.Boyer@hearst.com> wrote:


        Good morning, Steve,

        Have you and your clients considered our proposal: We stipulate that Anthony III's testimony in his
        individual capacity is the same as he offered in his corporate capacity; we take him off the calendar for
        tomorrow; and we take Dian Nunes tomorrow instead? Let us know.

        Thanks,

        Nate




                                                               1
               Case 5:20-cv-04003-CJW-MAR Document 127-4 Filed 07/26/21 Page 2 of 2
